     Case 1:19-cv-02946 Document 1 Filed 10/16/19 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No. 19-cv-2946

BRIGHTSPACE TECHNOLOGIES, INC.,
a Delaware corporation,

         Plaintiff,
v.

SUNCAST CORPORATION,
an Illinois corporation.




                              COMPLAINT AND JURY DEMAND



         By this Complaint, BrightSpace Technologies, Inc. seeks declaratory relief, as set forth

below, to establish that its registration and use of the domain name “suncast.co” is not unlawful

under the Anticybersquatting Consumer Protection Act, 15 U.S.C. §1125(d).

                                              Parties

         1.      Plaintiff BrightSpace Technologies, Inc. (“Plaintiff” or “BrightSpace”) is a

Delaware corporation with a principal place of business at 1303 Empire Road, Louisville, CO

80027.

         2.      Defendant Suncast Corporation (“Defendant” or “Suncast”) is an Illinois

corporation with its principal offices at 701 North Kirk Road, Batavia, IL 60510.
   Case 1:19-cv-02946 Document 1 Filed 10/16/19 USDC Colorado Page 2 of 6




                                     Jurisdiction and Venue

       3.      This Court has jurisdiction pursuant to 28 U.S.C. §1331.           Plaintiff seeks a

declaration, pursuant to 15 U.S.C, §1114(d)(v) and 28 U.S.C. § 2201, that the registration and use

of the domain name “suncast.co” is not unlawful under the Anticybersquatting Consumer

Protection Act, 15 U.S.C. §1125(d). In addition, Defendant agreed to submit to the jurisdiction of

this Court when it initiated an administrative proceeding with the National Arbitration Forum

concerning Plaintiff’s right to register the domain name “suncast.com.”

       4.      Venue is proper in the District of Colorado pursuant to 28 U.S.C. §1391(b)(2)

because a substantial part of the events giving rise to this action occurred in this District and a

substantial part of the property that is the subject of this action is situated in this District. In

addition, Defendant agreed that venue is proper in this Court when it filed its complaint with the

National Arbitration Forum concerning Plaintiff’s right to register the domain name

“suncast.com”.

                                               Facts

       5.      Plaintiff is a corporation formed under the laws of the state of Delaware on June

26, 2014.   Since its formation, Plaintiff has been developing and testing a solar cogeneration

system.

       6.      Solar cogeneration systems comprise two distinct parts: a first part that transmits

(i.e., “broadcasts”) visible sunlight to a directed area through fiber optic cables via a sunlight

collection system and a second part that generates electricity from the infrared sunlight. Plaintiff

is currently focusing on developing the sun “broadcasting” part of the system.
   Case 1:19-cv-02946 Document 1 Filed 10/16/19 USDC Colorado Page 3 of 6




       7.      In connection with Plaintiff’s efforts to develop and raise funds for its solar

cogeneration system, Plaintiff created the name “Suncast” to use in association with the system.

In January 2015, Plaintiff determined that the domain name suncast.co was available and registered

it through Super Privacy Service LTD c/o Dynadot, which is an accredited registrar with the

Internet Corporation for Assigned Names and Numbers (ICANN).

       8.      Plaintiff’s efforts to develop its business and product offerings have also included

developing content for its web site.

       9.      After Plaintiff developed its solar cogeneration system, Plaintiff posted a job listing

on the website LinkedIn.com around May or June 2019. Upon doing so, LinkedIn automatically

associated the listing with Defendant’s logo. Plaintiff attempted to remove Defendant’s logo from

the job listing, but was unsuccessful in doing so. Plaintiff then removed the listing, but was unable

to completely remove it from archived information on LinkedIn.com.

       10.     On or about September 9, 2019, Defendant filed an administrative complaint with

the National Arbitration Forum pursuant to ICANN’s Uniform Domain Name Dispute Resolution

Policy (the “ICANN Policy”) (the “UDRP Complaint”). (See Exhibit A.) In its UDRP Complaint,

Defendant claimed that Plaintiff’s registration of “suncast.co” violated Defendant’s trademark

registrations, including U.S. Trademark Registration Nos. 2085417, 2232821, 3453575 for

SUNCAST for plastic, metal and wood products and structures including: deck boxes; outdoor

furniture such as chairs, benches and tables; patio accessories; hose reels; planters; edging and

fencing; garden scooters; garden stations; outdoor structures; pet products; storage sheds and

accessories; storage bins; storage lockers; snow tools; and material handling products. Plaintiff
   Case 1:19-cv-02946 Document 1 Filed 10/16/19 USDC Colorado Page 4 of 6




was unaware of Defendant’s registration of SUNCAST and alleged use in connection with the

goods and services identified in the UDRP Complaint.

       11.     Plaintiff did not file a response to the UDRP Complaint. By decision dated October

2, 2019, an arbitrator with the National Arbitration Forum issued a decision directing that the

registration of “suncast.co” be transferred to Defendant without considering submissions from

Plaintiff that its registration of the domain name is not unlawful. (See Exhibit B.)

                                       COUNT I
             (Declaration Under Anticybersquatting Consumer Protection Act)

       12.     The plaintiff realleges and incorporates by reference herein paragraphs 1-11 above.

       13.     In registering the domain name “suncast.co,” Plaintiff did not have a bad faith

intent, as provided in 15 U.S.C. §1125(d)(1)(A)(i), to profit from Defendant’s trademark

registrations for SUNCAST for the goods identified in Defendant’s UDRP Complaint.

       14.     The domain name “suncast.co” is not identical, confusingly similar to, or dilutive

of, as provided in 15 U.S.C. §1125(d)(1)(A)(ii), Defendant’s trademark registrations for

SUNCAST for the goods identified in Defendant’s UDRP Complaint.

       15.     Plaintiff believed and had reasonable grounds to believe that its registration and use

of the domain name “suncast.co” was a fair use or otherwise lawful use, as provided in 15 U.S.C.

§1125(d)(1)(B)(ii).

       16.     As required by 15 U.S.C. §1114(2)(D)(v), Plaintiff has provided notice to

Defendant of this action to establish that Plaintiff’s registration and use of the domain name

“suncast.co” is not unlawful under the Anticybersquatting Consumer Protection Act prior to

effecting formal service of process.
   Case 1:19-cv-02946 Document 1 Filed 10/16/19 USDC Colorado Page 5 of 6




                                           COUNT II
                                     (Declaratory Judgment)

       17.     Plaintiff realleges and incorporates by reference herein paragraphs 1-16 above.

       18.     A dispute exists between the Plaintiff and Defendant concerning Plaintiff’s right to

register and use the domain name “suncast.co” as established in the UDRP Complaint. As a

consequence of this dispute, an actual and justiciable controversy exists between Plaintiff and

Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment as follows:

       a.      For a judicial declaration that Plaintiff’s registration and use of the domain name

“suncast.co” is not unlawful under the Anticybersquatting Consumer Protection Act, 15 U.S.C.

§1125(d);

       b.      For a judicial declaration that Plaintiff is not required to transfer the registration for

the domain name “suncast.co” to Defendant;

       c.      Equitable relief in the form of an injunction prohibiting the transfer of the

registration for the domain name “suncast.co” to Defendant;

       d.      For an award of Plaintiff’s costs and attorney’s fees and other expenses as permitted

by law; and

       e.      For other and further relief as the Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial on all issues so triable.
  Case 1:19-cv-02946 Document 1 Filed 10/16/19 USDC Colorado Page 6 of 6




DATED: October 16, 2019           Respectfully submitted,

                                  By: /s/ Carolyn Juarez

                                  Carolyn Juarez
                                  carolyn@nodiplaw.com
                                  Shane Percival
                                  shane@nodiplaw.com

                                  Neugeboren O’Dowd PC
                                  1227 Spruce St.
                                  Suite 200
                                  Boulder, Colorado 80302
                                  T: (720) 536-4900
                                  F: (720) 536-4910

                                  ATTORNEYS FOR PLAINTIFF BRIGHTSPACE
                                  TECHNOLOGIES, INC.
